         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                9/9/2021
ANNETTA LUCKEY,

                               Plaintiff.

       -against-                                                 No. 20-cv-1161 (NSR)
                                                                 OPINION & ORDER
ST. LUKE’S CORNWALL HOSPITAL, and
MONTEFIORE HEALTH SYSTEM,

                               Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff Annetta Luckey (“Plaintiff”) initiated this action against Defendants St. Luke’s

Cornwall Hospital (“St. Luke’s”) and Montefiore Health System (“Montefiore”) (collectively,

“Defendants”) by filing her Complaint on February 10, 2020. (ECF No. 1.) Subsequently,

Plaintiff filed an Amended Complaint on July 22, 2020, asserting claims against Defendants for

violations of Section 504 of the Rehabilitation Act (the “RA”), 29 U.S.C. § 794, et seq., and Section

292 of the New York State Human Rights Law (the “NYSHRL”). (Amended Complaint (“Am.

Compl.”) (ECF No. 19).) While the Amended Complaint initially sought injunctive relief as well

as monetary relief, Plaintiff abandoned her request for injunctive relief on August 11, 2020. (ECF

No. 21 at 2.) Presently before the Court is Defendants’ Motion to Dismiss pursuant to Fed. R. Civ.

P. 12(b)(6).   (ECF No. 27.) Defendants filed a memorandum in support of their motion.

(Memorandum of Law in Support of Defendants’ Motion to Dismiss (“Defs’ Mem.”) (ECF No.

29).) Plaintiff filed a memorandum opposing Defendants’ motion. (Memorandum of Law in

Opposition to Plaintiff’s Motion to Dismiss (“Pl’s Opp.”) (ECF No.30).) Finally, Defendants filed
           Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 2 of 18




a reply memorandum in further support of their motion. 1 (Memorandum of Law in Further Support

of Defendants’ Motion to Dismiss (“Defs’ Reply”) (ECF No. 31).) For the reasons discussed

below, Defendants’ motion is GRANTED, in part, and DENIED in part.

                                        BACKGROUND

       The following facts are derived from the Amended Complaint or matters of which the

Court may take judicial notice, are taken as true, and constructed in the light most favorable to

Plaintiff for the purposes of this motion. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Nicosia

v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016).

       Plaintiff, a deaf person whose primary language is American Sign Language and who only

possesses a limited comprehension of English (Am. Compl ¶ 9), encountered various difficulties

during her hospitalization in 2019, the events of which give rise to this action. On January 23,

2019, Plaintiff arrived at the emergency room of St. Luke’s after experiencing a cough and

unspecified pain. (Id. ¶ 10.) At that time, Plaintiff requested a sign language interpreter, no sign

language interpreter was provided, and medical staff attempted at one point to communicate

through a video remote interpreter (“VRI”) that stopped working. (Id.) During intake, Plaintiff

allegedly could not convey her entire medical history because St. Luke’s medical staff struggled

to communicate with her. (Id. ¶ 11.) Eventually, Plaintiff was diagnosed with the flu, and was




       1
         Plaintiff also filed an unauthorized surreply identifying additional authority for the
Court’s consideration. (ECF No. 32.) Defendants subsequently moved to strike the
unauthorized surreply. (See ECF No. 33.) The issues raised in surreply are moot as the Court
concludes that the issue discussed therein—i.e., whether emotional damages are recoverable—is
premature because Plaintiff did not affirmatively state that she was seeking emotional damages
in her requested relief section of her Amended Complaint, and emotional damages are a remedy
rather than a cause of action. As the Court does not reach the merits of whether emotional
damages are recoverable on a claim under the RA, the Court denies Defendants’ motion to strike
Plaintiff’s surreply as moot.
                                                 2
         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 3 of 18




admitted to the St. Luke’s after being monitored in the emergency room for six hours after her

arrival. (Id. ¶ 12.)

        During the following two weeks that Plaintiff was hospitalized, she allegedly experienced

further difficulties communicating with St. Luke’s medical staff and these difficulties interfered

with her ability to understand and participate in her diagnosis and treatment. Within the first few

days of her admission, Plaintiff was diagnosed with endocarditis and sepsis but she was unable to

understand the diagnoses as she was not provided with a VRI or live interpreter. (Id. ¶ 13.) Instead,

Plaintiff was provided with a pen and paper to communicate with St. Luke’s medical staff about

her condition despite Plaintiff’s repeated requests for an interpreter and a doctor’s possible

representation that an interpreter would be coming. (Id. ¶¶ 14-15.)

        Ultimately, St. Luke’s medical staff allegedly determined that the best way to treat

Plaintiff’s infection would be a “PICC line with IV antibiotics” but, due to difficulties with

communication, medical staff was unable to get sufficient information from Plaintiff to insert the

PICC line and instead opted for oral antibiotics. (Id. ¶ 16.) Although Plaintiff was diagnosed with

endocarditis, she was “never able to effectively communicate with any medical staff about her

condition, treatment options, or prognosis” and was “discharged [from the hospital] without having

an interpreter present and without understanding the seriousness of her condition.” (Id. ¶¶ 17-18.)

She only “became fully aware of the serious medical condition she had” and “that she has a tumor

in her heart that will need to be checked every six months” during a follow up appointment with

her primary doctor after her discharge from St. Luke’s. (Id. ¶ 18.)

        As a result of the alleged failure to provide Plaintiff with requested auxiliary aids including,

e.g., qualified interpreters or VRI, Plaintiff claims that she was unable to effectively communicate

with medical providers and asserts that Defendants violated the RA and that Plaintiff “suffered



                                                   3
         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 4 of 18




discrimination, unequal treatment, exclusion, violations of her rights under the laws of the United

States, loss of dignity, frustration, humiliation, emotional pain and suffering, anxiety,

embarrassment, prolonged physical pain and unnecessary loss of rights, privileges and property.”

(Id. ¶ 32.) Likewise, Plaintiff asserts that the same conduct violated the NYSHRL. (Id. ¶ 35-42.)

                                      LEGAL STANDARDS

       Under Federal Rule of Civil Procedure 12(b)(6), a court must determine whether the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The Court must take all material factual allegations as true and draw

reasonable inferences in the non-moving party’s favor, but the Court is “not bound to accept as

true a legal conclusion couched as a factual allegation,” or to credit “mere conclusory statements”

or “[t]hreadbare recitals of the elements of a cause of action.” Id. (quoting Twombly, 550 U.S. at

555). A claim is facially plausible when the factual content pleaded allows a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the complaint

or incorporated in the complaint by reference, and to matters of which judicial notice may be

taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (internal quotation

marks and citation omitted).

                                          DISCUSSION

       Defendants seek dismissal of all claims against Montefiore and St. Luke’s. As the bases

for dismissal are distinct as between the two defendants, the Court addresses the arguments with

respect to each defendant in turn.



                                                  4
           Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 5 of 18




  I.   Claims Against Montefiore

       Rule 8(a) of the Federal Rules of Civil Procedure “requires, at a minimum, that a complaint

give each defendant fair notice of what the plaintiff’s claim is and the ground upon which it rests.”

Atuahene v. City of Hartford, 10 F. App’x. 33, 34 (2d Cir. 2001). Pleadings fail to meet that

minimum requirement where allegations “lump[ ] all the defendants together in each claim and

provide no factual basis to distinguish their conduct.” Id.

       In sum, Plaintiff asserts a single particularized allegation against Defendant Montefiore –

i.e., “MONTEFIORE HEALTH SYSTEM (hereinafter referred to as ‘MHS’) is located at 111 East

210th Street, Bronx, New York, 10467.” (Am. Compl. ¶ 8.) Though Plaintiff took the effort to

make a defined short-form reference for Defendant Montefiore, Plaintiff never actually used that

defined term in the Amended Complaint.           Instead, the only remaining allegations against

Montefiore are impermissibly vague group pleadings against “Defendants.” 2             For example,

Plaintiff asserts that “Defendants failed to comply with the Rehabilitation Act by refusing to

provide deaf and hard of hearing individuals [with appropriate auxiliary aids].” (Id. ¶ 27.)

       In her opposition papers, Plaintiff claims that Montefiore is named as a defendant because,

according to Montefiore’s public website, Montefiore and St. Luke’s are partners and thus they be

held jointly responsible for St. Luke’s conduct. (Pl’s Opp. at 23.) Plaintiff did not plead that

Montefiore and St. Luke’s are partners in her Amended Complaint, nor include any allegations

suggesting that, by the nature of this partnership, Montefiore is responsible for, participates in, or

exercises oversight over, St. Luke’s accommodation of deaf patients. Nor does Plaintiff allege

conspiracy liability, other joint conduct giving rise to liability, or any basis to conclude that St.



       2
         N.b., the Amended Complaint does not even expressly define “Defendants” to refer to
Montefiore and St. Luke’s, further evidencing the deficiencies of Plaintiff’s sloppy group
pleading approach.
                                                  5
         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 6 of 18




Luke’s conduct should be imputed to Montefiore. Plaintiff simply failed to grapple at all with any

of the number of legal theories that might provide for liability as against Montefiore and instead

implored this Court to let it take discovery first before it comes up with a colorable theory for joint

or vicarious liability. Plaintiff also fundamentally misunderstands how pleadings work to the

extent she thinks that she is entitled to discovery so that she can successfully plead a plausible

claim. To the contrary, she needs to assert plausible allegations before she can take discovery.

The significant deficiencies in Plaintiff’s allegations (or lack of allegations) against Montefiore

contravene the mandate of Fed. R. Civ. P. 8(a) as there is no reasonable way to read the Amended

Complaint and conclude that Montefiore has fair notice of what conduct it engaged in that gave

rise to the claims against it. Even if Plaintiff had plead that Montefiore had a vague “partnership”

with St. Luke’s it would be insufficient to establish liability.

        Accordingly, the Court GRANTS Defendants’ motion to dismiss with respect to all claims

against Montefiore.       Plaintiff’s claims against Montefiore are dismissed without prejudice.

Plaintiff may further amend her complaint to provide Montefiore with sufficient notice as to the

grounds upon which it has been named as a defendant to the extent that Plaintiff has a non-frivolous

basis for suing Montefiore. To be clear, stating that two entities are “partners,” without more, will

likely be insufficient.

 II.    Claims against St. Luke’s

        Though organized in several (repetitive) sections, the gravamen of Defendants’ arguments

for dismissal of claims against St. Luke’s is that Plaintiff failed to adequately plead a prima facie

case of disability discrimination under either RA or NYSHRL by failing to sufficiently allege that

Plaintiff was excluded from participating in a covered activity solely by reason of her handicap.

Defendants alleges that Plaintiff’s pleadings of this element are insufficient because: (1) Plaintiff

fails to adequately allege ineffective communication; (2) Plaintiff fails to allege deliberate
                                                   6
         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 7 of 18




indifference; (3) Plaintiff is at most entitled to nominal damages because emotional distress

damages are not available under the RA; (4) inconsistent allegations throughout the Amended

Complaint are contradictory and implausible; and (5) even if taken as true Plaintiff’s allegations

concede that she received effective communication from medical providers. The Court addresses

these arguments in turn.

        A.      Applicable Legal Standard Under the Rehabilitation Act and NYSHRL

        “Under § 504 of the [RA], ‘[n]o otherwise qualified individual with a disability in the

United States, shall, solely by reason of her or his disability, be excluded from the participation in,

be denied the benefits of, or be subjected to discrimination under any program or activity receiving

[f]ederal financial assistance.’” Loeffler v. Staten Island University Hosp., 582 F.3d 268, 274-75

(2d Cir. 2009) (quoting 29 U.S.C. § 794(a)). “Because the NYSHRL likewise prohibits disability

discrimination . . . and is construed coextensively with Section 504” courts have considered RA

and NYSHRL claims together. See, e.g., Viera v. City of New York, No. 15 CIV. 5430 (PGG),

2018 WL 4762257, at *11 (S.D.N.Y. Sept. 30, 2018) (citing Loeffler, 582 F.3d at 277; Williams v.

City of New York, 121 F. Supp. 3d 354, 364, n. 10 (S.D.N.Y. Aug. 5, 2015)). Likewise, the parties

encourage the Court to treat the claims together.

        “In order to establish a violation of § 504 [of the RA], a plaintiff must show (1) that he has

a disability for purposes of the Rehabilitation Act, (2) that he is ‘otherwise qualified’ for the benefit

that has been denied, (3) that he has been ‘denied the benefits’ solely by reason of his disability,

and (4) that the benefit is part of a ‘program or activity receiving Federal financial assistance.’”

Flight v. Gloeckler, 68 F.3d 61, 63 (2d Cir. 1995) (citations omitted). In order to establish the

third element – the only element contested by Defendants (though they reserve the right to

challenge other elements, and the Court does not consider those challenges waived) – Plaintiff

must demonstrate that St. Luke’s did not provide a means of “effective communication” and thus
                                                   7
         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 8 of 18




denied her “meaningful access” to St. Luke’s services. See Loeffler, 582 F.3d at 275; Alexander

v. Choate, 469 U.S. 287, 301 (1985) (The RA requires that “an otherwise qualified handicapped

individual must be provided with meaningful access to the benefit that the grantee offers. . . . [T]o

assure meaningful access, reasonable accommodations in the grantee’s program or benefit may

have to be made.”); Love v. Cty. of Dakota, 625 F.3d 494, 500 (8th Cir. 2010) (“the legal standard

is effective communication that results in meaningful access”).

        “Monetary damages [which is the only relief sought here] may be recovered only upon a

showing of intentional discrimination. Intentional discrimination does not require a showing of

animosity or ill will; it may be inferred when a qualifying ‘official,’ [ ] or policymaker,] . . . ‘acted

with at least deliberate indifference to the strong likelihood that a violation of federally protected

rights will result.’” Biondo v. Kaledia Health, 935 F.3d 68, 73 (2d Cir. 2019) (cleaned up) (quoting

Loeffler, 582 F.3d at 275-276). In order to plead deliberate indifference, as discussed further

below, a Plaintiff must plausibly allege that “an official who at a minimum has authority to address

the alleged discrimination and to institute corrective measures on the recipient’s behalf has actual

knowledge of discrimination in the recipient’s programs and fails adequately to respond.” Loeffler,

582 F.3d at 276 (quoting Gebser v. Lago Vista Indep. School Dist., 524 U.S. 274, 290 (1998)).

        B.      Whether Plaintiff has Adequately Pled Ineffective Communication in Light of
                Provision of Written Notes

        “Under the RA’s implementing regulations, a hospital that receives federal funds ‘shall

establish a procedure for effective communication with persons with impaired hearing for the

purpose of providing emergency health care.’” Loeffler, 582 F.3d at 275 (quoting 45 C.F.R. §

84.52(c)). Additionally, “[a] recipient . . . that employs fifteen or more persons shall provide

appropriate auxiliary aids to persons with impaired sensory, manual, or speaking skills, where

necessary to afford such persons an equal opportunity to benefit from the service in question.” 45


                                                   8
         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 9 of 18




C.F.R. § 84.52(d)(1). Aids are “appropriate” if they ensure “effective communication with

individuals with disabilities” and may include interpreters, note takers, and “written materials.”

28 C.F.R. § 36.303.

        While the RA does not in terms require the use of interpreters, courts have found that deaf

plaintiffs have been deprived of “an equal opportunity to benefit from” the hospital’s services by

the failure of medical staff to provide an interpreter, under certain circumstances. For example, in

Biondo, the Second Circuit held, under the more demanding standard of a summary judgment

motion, that “a reasonable jury could find, given the circumstances, that the failure to provide [an

interpreter] deprived [deaf plaintiff] of ‘an equal opportunity to benefit from’ the hospital’s

services given her limitations with written English, the length of her hospital stay, and the

procedures performed and information imparted during her stay.” 935 F.3d at 74.

        On the other hand, the RA does “not ensure equal medical treatment, but does require equal

access to and equal participation in a patient’s own treatment.” Loeffler, 582 F. 3d at 275. To this

end, the RA’s “regulations do not require healthcare providers to supply any and all auxiliary aids

even if they are desired and demanded.” McCullum v. Orlando Regional Healthcare System, Inc.,

768 F.3d 1135, 1147 (11th Cir. 2014). With respect to the use of written notes, “a hospital may

attempt to communicate through written notes only to find that the issue being discussed is too

complex for written notes. That does not, in hindsight, render the attempt discriminatory. Only if

the hospital failed to provide an alternative auxiliary aid once it became clear that the initial method

of communication was ineffective might there be a claim for discrimination.” Juech v. Children’s

Hosp. & Health Sys., Inc., 353 F. Supp. 3d 772, 780 (E.D. Wis. 2018)

        Courts have acknowledged that “the task of determining whether an entity subject to the

RA has provided appropriate auxiliary aids where necessary is inherently fact-intensive.” Liese v.



                                                   9
        Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 10 of 18




Indian River Cty. Hosp. Dist., 701 F.3d 334, 342–43 (11th Cir. 2012) (citing Chisolm v.

McManimon, 275 F.3d 315, 327 (3d Cir. 2001) (“Generally, the effectiveness of auxiliary aids

and/or services is a question of fact precluding summary judgment.”); Randolph v. Rodgers, 170

F.3d 850, 859 (8th Cir. 1999) (finding that whether a sign language interpreter was required under

the RA is a question of fact inappropriate for summary judgment); Duffy v. Riveland, 98 F.3d 447,

454–56 (9th Cir. 1996) (concluding that whether qualified sign language interpreter was required

under the Americans with Disabilities Act of 1990 is a question of fact inappropriate for summary

judgment)).

       Oddly, Defendants point to the aforementioned authority concerning the inherently fact-

intensive nature of assessing whether certain auxiliary aids are appropriate as a basis for this Court

to conclude that Plaintiff failed to adequately allege ineffective auxiliary aids for the purposes of

a motion to dismiss. (Defs’ Mem. at 9.) The Court agrees with the aforementioned courts that

determining whether an auxiliary aid is necessary is inherently fact-intensive and adds that the fact

intensive nature of the inquiry strongly weighs against granting a motion to dismiss where the

Court is bound by well-pled allegations. Where, as here, Plaintiff alleges that she was unable to

communicate through the offered auxiliary aid of written notes due to her limited English language

comprehension, that her inability to communicate through written notes became apparent to

medical staff (at least) after she was unable to supply information to enable the use of a PICC line,

and that no interpreter was offered despite the recognition that written notes were ineffective, she

has sufficiently alleged ineffective communication in order to survive a motion to dismiss. See

Biondo, 935 F.3d at 74 (finding proof of same sufficient to establish a triable issue of material fact

on motion for summary judgment).




                                                 10
         Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 11 of 18




         C.     Whether Plaintiff Adequately Alleged Deliberate Indifference

         As mentioned above, compensatory damages are only available if a defendant was

deliberately indifferent to a potential violation of the RA, which means that a plaintiff must

plausibly allege “[1] that someone at the hospital had actual knowledge of discrimination against

the [plaintiff], [2] had authority to correct the discrimination, and [3] failed to respond adequately.”

Biondo, 935 F.3d at 74 (quoting Loeffler, 582 F.3d at 276). “[D]eliberate indifference must be a

‘deliberate choice[,] rather than negligence or bureaucratic inaction.’” Loeffler, 582 F.3d at 276

(citation omitted); see also A.G. v. Lower Merion Sch. Dist., 542 F. App’x 194, 198-99 (3d Cir.

2013) (“‘Deliberate indifference requires actual knowledge;’ thus, ‘allegations that one would

have or ‘should have known’ will not satisfy the knowledge prong of deliberate indifference.’ . . .

It . . . require[s] a ‘deliberate choice, rather than negligence or bureaucratic inaction.’” (emphasis

in original) (quoting S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 266 n. 26 (3d

Cir. 2013))). At least one court in this circuit previously held that a plaintiff’s “allegation that he

requested a qualified interpreter, which was not provided, coupled with the absence of any

allegation that [hospital] attempted to provide [deaf plaintiff] with effective communication,

sufficiently alleges intent.” Naiman v. New York Univ., No. 95 CIV. 6469 (LMM), 1997 WL

249970, at *5 (S.D.N.Y. May 13, 1997). By contrast, summary judgment was granted for

defendants where “[deaf] Plaintiff’s family members made two requests to Patient Services

Administration for interpreting services, and it is undisputed that both resulted in immediate efforts

on the part of the hospital to find interpretation services.” Freydel v. New York Hosp., No. 97

CIV. 7926(SHS), 2000 WL 10264, at *4 (S.D.N.Y. Jan. 4, 2000), aff’d, 242 F.3d 365 (2d Cir.

2000).

         Though it is a close call, the Court concludes that, for the purposes of a motion to dismiss,

Plaintiff has plausibly alleged deliberate indifference. Plaintiff alleges that, in the course of her
                                                  11
        Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 12 of 18




hospitalization, her inability to communicate with medical staff at St. Luke’s prevented her from

being able to relay information needed by medical staff in order to enable medical staff to “insert

the PICC line” with antibiotics, and this failure to communicate resulted in the use of oral

antibiotics instead. (Am. Comp. ¶ 16.) Accordingly, medical staff at St. Luke’s were allegedly

aware that Defendant’s ability to communicate without an interpreter (even with the auxiliary aid

of written notes) was so compromised that it disrupted their ability to provide ideal medical

services. That is sufficient at this stage to plead knowledge of discrimination. Likewise, though

fairly light on detail, Plaintiff’s other allegations indicate that staff at St. Luke’s had the authority

to correct the alleged RA violation—e.g., Plaintiff was at one point provided with a dysfunctional

VRI (indicating staff had authority to obtain auxiliary aids)—and that despite knowledge of the

potential RA violation, staff at St. Luke’s did not adequately respond to the situation—i.e., Plaintiff

made repeated requests for an interpreter and was not provided with an interpreter even after the

incident in which medical staff witnessed her inability to communicate needed medical

information. Accordingly, Plaintiff has plausibly alleged deliberate indifference. See Naiman,

1997 WL 249970, at *5.

        While the outcome would be much different on a motion for summary judgment, this is

not a Rule 56 motion, and Defendants’ near exclusive reliance on cases from that procedural

posture fails to provide this Court with much of a basis to dismiss the Amended Complaint.

        D.      Emotional Damages

        Defendants further argued that the Court should hold that Plaintiff is not entitled to

emotional distress damages as a matter of law and “would still only be entitled to nominal

damages.” (Defs’ Mem. at 18; see also Defs’ Reply at 9-12.) Plaintiff counters that emotional

distress damages are available under the RA based on out-of-circuit authority. (Pl’s Opp. at 17-

23.) “Both sides seem to be under the misapprehension that [emotional] damages are a cause of
                                                   12
        Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 13 of 18




action, when they are in fact a remedy.” Doe v. Montefiore Med. Ctr., No. 12 CIV. 686 CM, 2013

WL 624688, at *7 (S.D.N.Y. Feb. 19, 2013), aff’d, 598 F. App’x 42 (2d Cir. 2015). Especially

considering Plaintiff did not affirmatively mention emotional damages within her request for relief,

the Court concludes that it is premature to preclude the possibility of emotional damages (to the

extent they are even sought) on a motion to dismiss and will address the availability of emotional

damages, should it prove to be ripe and actually at issue, at a later point in this litigation.

        E.      Whether Plaintiff’s Allegations are Contradictory and Implausible

        Separately, Defendants argue that Plaintiff’s allegations regarding her inability to

communicate with healthcare providers is contradicted by the very presence of detailed allegations

regarding her treatment and diagnosis contained within the Amended Complaint. For example,

Defendants argue that Plaintiff contradicted her generalized allegation that “she was never able to

effectively communicate with any medical staff about her condition, treatment options, or

prognosis” (Am. Comp. ¶ 17) when she alleged that she was diagnosed with the flu and later sepsis

and endocarditis (id. ¶¶ 12-13). Plaintiff responds that “[she] never states in her complaint that

she understood the medical details of her complaint” and that “Plaintiff’s counsel was able to

obtain the medical details of her condition and treatment from her medical records for the purposes

of drafting a proper complaint” and did not aver that Plaintiff “understood these details and was

able to effectively communicate about them while she was hospitalized.” (Pl’s Opp. at 6.)

        Though Plaintiff’s counsel surely could have done a better job drafting the Amended

Complaint, the Court agrees with Plaintiff that, accepting the allegations as true, there are no

apparent implausible or contradictory allegations on the face of the Amended Complaint. Plaintiff

directly alleges that “she was discharged without having an interpreter present and without

understanding the seriousness of her condition” and that “[i]t was not until plaintiff had a follow

up with her primary doctor, with an interpreter present that she became fully aware of the serious
                                                  13
        Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 14 of 18




medical condition she had” including “a tumor in her heart that will need to be checked every six

months.” (Am. Compl. ¶ 18.) Defendants’ eisegesis of the Amended Complaint does not strike

this Court as persuasive as Plaintiff directly asserts how she came to have an after-the-fact

understanding of her condition and treatment through her primary care physician. In other words,

Plaintiff’s descriptions of her diagnosis and treatment at St. Luke’s in the Amended Complaint do

not contradict her allegations that she was unable to communicate about her treatment because

Plaintiff directly alleges that she only came to possess knowledge about her diagnosis after she

was discharged from St. Luke’s and does not allege that she understood these matters directly from

communicating with medical personnel. Defendants’ suggestion that Plaintiff needed to assert the

basis upon which she derived each of her allegations and clarify at the end of each paragraph that

her description of her treatment and diagnosis was not something that she first-hand understood at

the time of her hospitalization strikes this Court as somewhat obtuse and inconsistent with Rule

8(a)’s requirement that a pleading should contain a short and plain statement.

       F.      Whether Plaintiff Concedes Defendants’ Provided Effective Communication

       Defendants also offer two additional arguments under separate section headers imploring

this Court to conclude that Plaintiff basically alleged that she has no claim on the face of the

Amended Complaint. First, Defendants argue that “Plaintiff’s own allegations concede that she

communicated effectively with the auxiliary aid she was provided” and that “she is not entitled to

. . . compensatory damages.” (Defs’ Mem. at 8.) Second, Defendants also argue that Plaintiff

“concedes that she communicated effectively with written notes by explaining the nuances of her

medical diagnosis and treatment.” (Defs’ Mem. at 12.) The Court views the second argument as

a more detailed version of the first argument and addresses them together.

       As previously discussed, Defendants’ reading of the Amended Complaint is contrived

(though not sanctionable, as Plaintiff dramatically contends). For example, Defendants suggest
                                               14
        Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 15 of 18




that Plaintiff’s explanation of how the “[m]edical staff determined the second-best oral antibiotics

would be used to treat her heart infection rather than a PICC line with IV antibiotics, which she

insists would have been the best option” contradicts her allegation that she was “unable to

understand” her diagnosis. (Defs’ Mem. at 12-13 (quotation marks omitted).) This reading of the

Amended Complaint abuses the common sense meaning of the very paragraphs cited by

Defendants as Plaintiff also alleged therein that “due to lack of communication [medical staff]

were unable to acquire all the information needed from plaintiff to insert the PICC line.” (Am.

Comp. ¶ 16.) Thus, even if Plaintiff conceded that she contemporaneously understood the

preferability of the use of a PICC line—which the Court does not believe was conceded given the

presence of allegations demonstrating the source of her after-the-fact knowledge (discussed

above)—she also alleged that communications with medical staff were so strained that she could

not provide sufficient information for medical staff to insert the PICC line. In sum, the Court

concludes from a plain reading of the Amended Complaint that Plaintiff did not in fact concede

that she was provided with effective communication or otherwise affirmatively undermine the

viability of her claims.

                                         *       *       *

       For the reasons discussed above (see supra § II(A)-(D)), the Court DENIES Defendants’

motion to dismiss with respect to the RA claim asserted against Defendant St. Luke’s.

       G.      NYSHRL Claim

       As mentioned above, “the NYSHRL . . . prohibits disability discrimination . . . and is

construed coextensively with Section 504” and, accordingly, courts have considered RA and

NYSHRL claims together. See, e.g., Viera, 2018 WL 4762257, at *11 (citing Loeffler, 582 F.3d

at 277; Williams v. City of New York, 121 F. Supp. 3d 354, 364, n. 10 (S.D.N.Y. Aug. 5, 2015)).

Likewise, the parties have not submitted distinct arguments related to the two different statutory
                                                15
Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 16 of 18
          Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 17 of 18




UNITED STATES DISTRICT COURT                                                   Rev. Jan. 2012
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x

                                                                  CIVIL CASE DISCOVERY PLAN
                                            Plaintiff(s),         AND SCHEDULING ORDER
                 - against -


                                              Defendant(s).              CV                     (NSR)
-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

        1.       All parties [consent] [do not consent] to conducting all further proceedings before
                 a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                 The parties are free to withhold consent without adverse substantive consequences.
                 (If all parties consent, the remaining paragraphs of this form need not be
                 completed.)

        2.       This case [is] [is not] to be tried to a jury.

        3.       Joinder of additional parties must be accomplished by
                 _______________________.

        4.       Amended pleadings may be filed until _____________________.

        5.       Interrogatories shall be served no later than ___________________, and responses
                 thereto shall be served within thirty (30) days thereafter. The provisions of Local
                 Civil Rule 33.3 [shall] [shall not] apply to this case.

        6.       First request for production of documents, if any, shall be served no later than
                 ____________________.

        7.       Non-expert depositions shall be completed by ____________________________.

                 a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                          be held until all parties have responded to any first requests for production
                          of documents.

                 b.       Depositions shall proceed concurrently.

                 c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
                          non-party depositions shall follow party depositions.
       Case 7:20-cv-01161-NSR Document 34 Filed 09/09/21 Page 18 of 18




      8.    Any further interrogatories, including expert interrogatories, shall be served no
            later than _______________________.

      9.    Requests to Admit, if any, shall be served no later than
            ______________________.

      10.   Expert reports shall be served no later than ______________________.

      11.   Rebuttal expert reports shall be served no later than ______________________.

      12.   Expert depositions shall be completed by ______________________.

      13.   Additional provisions agreed upon by counsel are attached hereto and made a part
            hereof.

      14.   ALL DISCOVERY SHALL BE COMPLETED BY ______________________.

      15.   Any motions shall be filed in accordance with the Court’s Individual Practices.

      16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without
            leave of Court (or the assigned Magistrate Judge acting under a specific order of
            reference).

      17.   The Magistrate Judge assigned to this case is the Hon.                                   .

      18.   If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
            the Magistrate Judge will schedule a date certain for trial and will, if necessary,
            amend this Order consistent therewith.

      19.   The next case management conference is scheduled for _____________________,
            at ____________. (The Court will set this date at the initial conference.)



      SO ORDERED.

Dated: White Plains, New York
       _______________________


                                                           Nelson S. Román, U.S. District Judge
